U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 TRIM HOLDING GROUP (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Center Ave. Ste. 202 Bay City, MI 48708 (Address of principal executive offices) (989) 509-5954 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicated by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 23, 2011, there were 2,255,000 shares of common stock, par value $0.0001, issued and outstanding. TRIM HOLDING GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item3 Quantitative and Qualitative Disclosures About Market Risk 4 Item4 Controls and Procedures 4 PART II – OTHER INFORMATION Item1 Legal Proceedings 5 Item1A Risk Factors 5 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 5 Item3 Defaults Upon Senior Securities 6 Item4 Removed and Reserved 6 Item5 Other Information 6 Item6 Exhibits 6 SIGNATURES 7 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. 3 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2010 March 31, December 31, ASSETS Current Assets: Cash $ 3,669 $ 5,736 Prepaid expense 16,106 16,106 Total Current Assets 19,775 21,842 Total Assets $ 19,775 $ 21,842 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ 67,083 $ 60,919 Advances from stockholder 353,039 338,039 Notes payable 2,344 8,578 Total Current Liabilities 422,466 407,536 Commitments and Contingencies Stockholders' Deficit Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding on December 31, 2010, 2010 and December 31, 2009 192,500 192,500 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding on December 31, 2010 and December 31, 2009, net of discount - - Common stock par value $0.0001; 400,000,000 shares authorized; 2,260,000 and 2,262,500 issued and outstanding on December 31, 2010 and December 31, 2009, respectively 226 226 Additional paid-in capital 139,182 139,182 Deficit accumulated during the development stage (734,599) (717,602) Total Stockholders' (Deficit) Equity (402,691) (385,694) Total Liabilities and Stockholders' (Deficit) Equity $ 19,775 $ 21,842 The accompanying notes are an integral part of these consolidated financial statements. 4 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Period From Inception For the Three For the Three (February 17, Months Ended Months Ended 2004) to March 31, March 31, March 31, Sales $ - $ - $ 42,021 Cost of Goods Sold - - 36,419 Gross Profit - - 5,602 Operating Expenses: General and administrative 16,997 371,146 556,558 Total Operating Expenses 16,997 371,146 556,558 Loss from Continuing Operations (16,997) (371,146) (550,956) Loss from Discontinued Operations - - (183,718) Net Loss $ (16,997) $ (371,146) $ (734,674) Loss per Weighted Number of Shares Outstanding - Basic and Diluted $ (0.01) $ (0.16) $ Weighted Average Number of Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Period From Inception For the Three For the Three (February 17, Months Ended Months Ended 2004) to March 31, March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (16,997) $ (371,146) $ (734,674) Adjustment for non-cash item: Common stock issued for services - - 10,000 Adjustments for changes in working capital: Prepaid expenses - 1,000 (16,106) Accounts payable and accrued expenses 6,164 (22,130) 67,083 CASH USED IN OPERATING ACTIVITIES (10,833) (392,276) (673,697) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - - 19,450 Advances from stockholder 15,000 65,625 353,039 Advances from officers forgiven - - 109,958 Stock issued in settlement of debt - - 192,500 Deferred stock offering expenses - - - Proceeds from issuance of stock for patents - 306,312 - Proceeds from notes payable (6,234) - 2,344 CASH PROVIDED BY FINANCING ACTIVITIES 8,766 371,937 677,366 NET (DECREASE) INCREASE IN CASH (2,067) (20,339) 3,669 CASH - BEGINNING OF YEAR 5,736 29,289 - CASH - END OF YEAR $ 3,669 $ 8,950 $ 3,669 The accompanying notes are an integral part of these consolidated financial statements. 6 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 NOTE 1  NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations Trim Holding Group (formerly TNT Designs, Inc.) (Trim) was incorporated on February 17, 2004 in the state of Delaware. A substantial part of the Companys activities were involved in developing a business plan to market and distribute scarves, handbags and other products. On June 16, 2009, the majority interest in Trim was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, Trim merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Companys management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. were automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, Trim changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in Trims business focus to health care and environmental quality sectors. Trims wholly-owned subsidiaries Trim Investments Corp (Investments) and Trim Trade Corp (Trade) and 95% owned subsidiary Trim Inventions Corp (Inventions) were formed on December 14, 2009. Investments will hold the various investment activities that Trim plans to become involved with. Trade will be the corporation that Trims goods are sold through. Inventions will hold the patents and other inventions that Trim will acquire for production. In December 2010, the Company re-evaluated its plans and decided to terminate its arrangements with Allkey Limited by cancelling the patent and funding agreements. In addition the Company determined it no longer needed its subsidiaries, and as such, all three subsidiaries were dissolved. At March 31, 2011, the Company had not yet commenced operations. Expenses incurred from February 17, 2004 (date of inception) through March 31, 2011 relate to the Companys formation and general administrative activities. Basis of Presentation The accompanying consolidated financial statements (Financial Statements) have been prepared by management in accordance with U.S. generally accepted accounting principles (GAAP). NOTE 2  GOING CONCERN Certain principal conditions and events are prevalent which indicate that there could be substantial doubt about the Companys ability to continue as a going concern for a reasonable period of time. These include: 1) Recurring operating losses 2) Stockholders deficiency 3) Working capital deficiency 4) Adverse key financial ratios The continuation of the Company as a going concern is dependent upon its ability to raise additional financing and ultimately attain and maintain profitable operations from commercialization of its intellectual property. 7 The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is a development stage company. The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not yet commenced, but are planned to commence in the next twelve months. All losses accumulated, since inception, have been considered as part of the Company’s development stage activities. Use of Estimates The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management evaluates these estimates and assumptions on a regular basis. Actual results could differ from these estimates. Impairment of Long-lived Assets Long-lived assets are evaluated for impairment when events occur or circumstances indicate that the remaining estimated useful lives may warrant revision or that the remaining balances may not be recoverable. When this occurs, an estimate of undiscounted cash flows is used to determine if the remaining balances are recoverable. Income Taxes The Company accounts for income taxes under the asset and liability method, where deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. At March 31, 2011, there were no uncertain tax positions that required accrual. Net Loss per Share Basic loss per share is computed by dividing net income, or loss, by the weighted average number of shares of common stock outstanding for the period. Diluted loss per share is computed by dividing net income, or loss, by the weighted average number of shares of common stock outstanding for the period and the number of shares of common stock issuable upon assumed exercise of preferred stock and warrants. For the three months ended March 31, 2011 there were no outstanding instruments having a dilutive effect. Recently Issued Accounting Pronouncements Management has reviewed recently issued accounting pronouncements and determined that none of the recent pronouncements affect the Company. NOTE 4 – INTANGIBLE ASSETS OF DISCONTINUED OPERATIONS On December 31, 2009, the Company entered into a patent agreement with Allkey, Ltd. to obtain the full and exclusive right, title and interest in patents for a personal massaging device. Affiliates of Chief Executive Officer, majority shareholder and director, Louis Bertoli, own a minority interest of Allkey, Ltd. The patents purchased are for the United States, Canada and Mexico. In consideration for such patent rights, the Company issued 3,750,000 shares of Series 2 Class P-2 preferred stock (each $7.00 par value) of the Company. Additionally, the Company acquired the option to acquire the exclusive patent rights in 46 other countries. 8 The Company has the right to repurchase some or all of the shares for $7.00 per share ($26,250,000 for all the Series 2 Class P-2 preferred shares) on or before December 31, 2012. If the Company chooses not to repurchase the shares by such date, Allkey, Ltd. has the right to sell the shares to a third-party, subject to the Companys right of first refusal. If the proceeds from such third-party sale are less than $26,250,000, then the Company is obligated to pay the difference to Allkey, Ltd. The patent rights and preferred stock issued were recorded at their estimated fair value as determined using the relief from royalty valuation model that takes into account, among other items, projected future revenue of products covered by the patent rights, an assumed royalty rate that the Company would pay if it had licensed the technology covered by the patents, and an appropriate discount rate based on the Companys estimated cost of capital. The initial fair value of the patent rights was determined to be $12,252,500 at December 31, 2009. As a result, the Series 2, Class P-2 Preferred stock has been recorded net of a discount of $13,997,500 to its par value of $7.00 per share as of September 30, 2010 and December 31, 2009. Series 2, Class P-2 Preferred stock would be converted to common stock in the ratio of 1:1. In December 2010, the Company terminated its relationship with Allkey Limited, therefore terminating its patent rights. The patents were removed from the books along with the deprecation. NOTE 5  NOTE PAYABLE During the year ended December 31, 2010 the Company entered into an agreement with a financing company to finance the cost of D&O executive and organization liability insurance premium. The insurance policy is effective until July 30, 2011 and the unexpended portion of the premium was $8,578 as of December 31, 2010 which is included in prepaid expenses as of that date. Payments under the financing agreement are due in monthly installments of $2,344 including interest at 9.33% through April 30, 2011. The balance payable under the financing agreement was $2,344 and $9,376 at March 31, 2011 and December 31, 2010, respectively. NOTE 6  CAPITAL STOCK On October 7, 2009, the Company approved increasing the number of authorized shares of common stock from 30,000,000 to 400,000,000 with no change in par value of $0.0001 per share. On October 7, 2009, the Company approved the designation of two classes of preferred stock totaling 100,000,000 shares. The first class is called Series 1, Class P-1 consisting of 25,000,000 authorized shares with a par value of $8.75 per share; each share will have voting rights equal to 100 shares of common stock; each share will be convertible into 1.25 shares of common stock at the discretion of the shareholder. The second class is called Series 2, Class P-2 consisting of 75,000,000 authorized shares with a par value of $7.00 per share; each share will have the voting rights equal to 1 share of common stock; each share will be convertible into one share of common stock at shareholder's discretion. On December 4, 2009, we issued 22,000 shares of Series 1, Class P-1 preferred stock to Mr. Louis Bertoli in consideration for satisfaction of an outstanding debt incurred from a cash loan of $192,500 provided to the Company by Mr. Bertoli. On December 31, 2009, the Company entered into a patent agreement with Allkey, Ltd. to obtain the patents for a personal massaging device. In consideration for such patent rights, the Company contracted to pay $26,500,000 to Allkey, Ltd., payable by issuing and delivering to them 3,750,000 Series 2, Class P-2 preferred shares (each $7.00 par value) of the Company. The Company has the right to repurchase some or all of the shares for $26,250,000 on or before December 31, 2012. If the Company chooses not to repurchase all of the shares by such date, Allkey, Ltd. has the right to sell the shares to a third-party (subject to the Company's right of first refusal). If the proceeds from such third-party sale are less than $26,250,000, then the Company is obligated to pay the difference to Allkey, Ltd. 9 On May 27, 2010, the Board approved cancellation of 2,500 common shares, which were returned to the Company’s transfer agent. On August 6, 2010, the Company entered into a purchase agreement with Allkey Ltd, where Allkey would purchase 6,000,000 shares of the Company’s common stock with 1.5 warrants attached to each share. The warrants issued with the common stock can be converted into 9,000,000 share of Common Stock if all warrants are exercised. Allkey is obligated to pay $7.00 per share for a total price of $42,000,000 payable in 7 tranches, the first one being due 30 days from the date of the SEC approval of the Company’s registration statement, S-1 originally filed August 25, 2010. As a result of this stock issuance the controlling interest in the company changed, with Allkey owning 73% of all issued and outstanding shares. On October 13, 2010, we filed an amendment to the registration statement with the SEC, which updates the purchase price of the 6,000,000 shares and 9,000,000 warrants from $7.00 to $10.20 per share. On December 7, 2010, we entered into a rescission agreement with Allkey whereby the parties agreed to mutually rescind the patent and purchase agreements. As a result of the rescission agreement, the 3,750,000 Series 2, Class P-2 preferred shares and 6,000,000 common shares that were issued to
